DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed December 17, 2021.
Claims 1-15 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on November 16, 2021, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
Claim 1, line 23, delete “and” between the structures
Claim 16 line 5, change “::” to --:--


Claims 1-20 are currently pending wherein claims 1-15 read on a two component composition, claims 16-19 read on a kit for three dimensional object, and claim 20 reads on a three dimensional object containing said composition.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Weitekamp et al (US 2014/0099573) and Mizuki (JP 2014-177568).

Summary of claim 1:
A two component composition comprising component A and component B, 
wherein component A contains a latent organo- ruthenium carbide catalyst and 
component B contains a photoactive or a thermoactive acid generator and either of the component A or the component B further comprising:
a) one or more monomers of formula (I):

    PNG
    media_image2.png
    143
    261
    media_image2.png
    Greyscale

wherein:
m is an integer 0, 1 or 2;
is a single bond or a double bond;
R1, R2, R3 and R4 are the same or different and each independently selected from the group consisting of hydrogen, halogen, methyl, ethyl, linear or branched (C3-C16)alkyl, (C2-C16)alkenyl, perfluoro(C1-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, methoxy, ethoxy, linear or branched (C3-C16)alkoxy, (C2-C6)acyl, (C2-C6)acyloxy, perfluoro(C6-C14)aryl, perfluoro(C6-C14)aryl(C1-C3)alkyl, (C6-C14)aryloxy, (C6-C14)aryl(C1-C6)alkoxy, tri(C1-C6)alkoxysilyl and a group of formula (A):

    PNG
    media_image3.png
    31
    138
    media_image3.png
    Greyscale

wherein:
Z is a bond or a group selected from the group consisting of:
(CR5R6)a, O(CR5R6)a, (CR5R6)aO, (CR5R6)a-O-(CRsR6)b, (CR5R6)a-O-(SiR5R6)b, (CR5R6)a-(CO)O-(CR5R6)b, (CR5R6)a-O(CO)-(CR5R6)b, (CR5R6)a-(CO)-(CR5R6)b, where a and b are integers which may be the same or different and each independently is 1 to 12;
R5 and R6 are the same or different and each independently selected from the group consisting of hydrogen, methyl ethyl, linear or branched (C3-C6)alkyl, methoxy, 3-C6)alkyloxy, (C2-C6)acyl, (C2-C6)acyloxy, phenyl and phenoxy;
Aryl is selected from the group consisting of phenyl, biphenyl and naphthyl, where the aryl is optionally substituted with one or more of groups selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, (C2-C6)acyl, (C2-C6)acyloxy, phenyl and phenoxy; or
one of R1 or R2 taken together with one of R3 or R4 and the carbon atoms to which they are attached to form a (C5-C7)carbocyclic ring optionally containing one or more double bonds; and
b) a photoactive compound; and
wherein said latent organo-ruthenium carbide catalyst is of formula (III):

    PNG
    media_image4.png
    171
    188
    media_image4.png
    Greyscale

wherein:
L is PR3, where R is independently selected from the group consisting of isopropyl, sec-butyl, tert-butyl, cyclohexyl, bicyclo(C5-C10)alkyl, phenyl, benzyl, isopropoxy, sec-butoxy, tert-butoxy, cyclohexyloxy, phenoxy and benzyloxy;

8 and R9 are the same or different and each independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C1-C6)alkyl, (C6-C10)aryl, methoxy, ethoxy, linear or branched (C1-C6)alkoxy, (C6-C10)aryloxy, -NHCO(C1-C6)alkyl, -NHCO-perfluoro(C1-C6)alkyl, -SO2N((C1-C6)alkyl)2 and -NO2; or
R8 and R9 taken together with the carbon atom to which they are attached to form a (C3-C7)cycloalkyl ring;
each R10 is independently selected from the group consisting of hydrogen, methyl, ethyl and linear or branched (C1-C6)alkyl; 
Ar2 is selected from the group consisting of substituted or unsubstituted phenyl, substituted or unsubstituted biphenyl and substituted or unsubstituted naphthyl;
wherein said substituents are selected from the group consisting of methyl, ethyl, iso-propyl, tert-butyl and phenyl; and
wherein said component A and component B are in a clear liquid form at room temperature.

Summary of claim 16:
A kit for forming a three dimensional object comprising component A and component B, wherein component A contains a latent organo-ruthenium carbide catalyst and component B contains a photoactive or a thermoactive acid generator and either of the component A or the component B further comprising:
	a) one or more monomers of formula (I)

    PNG
    media_image2.png
    143
    261
    media_image2.png
    Greyscale

wherein:
wherein:
m is an integer 0, 1 or 2;
is a single bond or a double bond;
R1, R2, R3 and R4 are the same or different and each independently selected from the group consisting of hydrogen, halogen, methyl, ethyl, linear or branched (C3-C16)alkyl, (C2-C16)alkenyl, perfluoro(C1-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, methoxy, ethoxy, linear or branched (C3-C16)alkoxy, (C2-C6)acyl, (C2-C6)acyloxy, perfluoro(C6-C14)aryl, perfluoro(C6-C14)aryl(C1-C3)alkyl, (C6-C14)aryloxy, (C6-C14)aryl(C1-C6)alkoxy, tri(C1-C6)alkoxysilyl and a group of formula (A):

    PNG
    media_image3.png
    31
    138
    media_image3.png
    Greyscale

wherein:
Z is a bond or a group selected from the group consisting of:
(CR5R6)a, O(CR5R6)a, (CR5R6)aO, (CR5R6)a-O-(CRsR6)b, (CR5R6)a-O-(SiR5R6)b, (CR5R6)a-(CO)O-(CR5R6)b, (CR5R6)a-O(CO)-(CR5R6)b, (CR5R6)a-(CO)-(CR5R6)b, where a and b are integers which may be the same or different and each independently is 1 to 12;
R5 and R6 are the same or different and each independently selected from the group consisting of hydrogen, methyl ethyl, linear or branched (C3-C6)alkyl, methoxy, 3-C6)alkyloxy, (C2-C6)acyl, (C2-C6)acyloxy, phenyl and phenoxy;
Aryl is selected from the group consisting of phenyl, biphenyl and naphthyl, where the aryl is optionally substituted with one or more of groups selected from the group consisting of methyl, ethyl, linear or branched (C3-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, (C2-C6)acyl, (C2-C6)acyloxy, phenyl and phenoxy; or
one of R1 or R2 taken together with one of R3 or R4 and the carbon atoms to which they are attached to form a (C5-C7)carbocyclic ring optionally containing one or more double bonds; and
b) optionally one or more monomers of formula (IV):

    PNG
    media_image5.png
    154
    267
    media_image5.png
    Greyscale

wherein
R16 and R17 are the same or different and each independently selected from the group consisting of hydrogen, methyl ethyl, linear or branched (C3-C6)alkyl, methoxy, ethoxy, linear or branched (C3-C6)alkyloxy, acetoxy, (C2-Ce6)acyl, phenyl and phenoxy; or
R16 taken together with R17 and the carbon atoms to which they are attached to form a (C5-C7)carbocyclic ring optionally containing one or more double bonds;
18 is hydrogen, halogen, methyl, ethyl, linear or branched (C3-C16)alkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C6)alkyl, hydroxy, methoxy, ethoxy, linear or branched (C3-C16)alkoxy, (C1-C10)aryloxy, (C6-C10)aryl(C1-C6)alkoxy, -O(CO)R19 and -O(CO)OR19, where Rio is methyl, ethyl, linear or branched (C3-C16)alkyl, (C6-C10)aryl and (C6-C10)aryl(C1-C6)alkyl; and
c) a compound of the formula (V):

    PNG
    media_image6.png
    130
    245
    media_image6.png
    Greyscale

wherein
X is hydrogen or chlorine;
R30 and R31; are the same or different and independently of each other selected from the group consisting of hydrogen, chlorine, methyl, ethyl, linear or branched (C3-C12)alkyl, (C3-C12)cycloalkyl, (C6-C12)bicycloalkyl, (C7-C14)tricycloalkyl, (C6-C10)aryl, (C6-C10)aryl(C1-C3)alkyl, (C1-C12)alkoxy, (C3-C12)cycloalkoxy, (C6-C12)bicycloalkoxy, (C7-Ci4)tricycloalkoxy, (C6-C10)aryloxy(C1-C3)alkyl and (C6-C10)-aryloxy;
wherein said latent organo-ruthenium carbide catalyst is of formula (III):


    PNG
    media_image4.png
    171
    188
    media_image4.png
    Greyscale

wherein:
L is PR3, where R is independently selected from the group consisting of isopropyl, sec-butyl, tert-butyl, cyclohexyl, bicyclo(C5-C10)alkyl, phenyl, benzyl, isopropoxy, sec-butoxy, tert-butoxy, cyclohexyloxy, phenoxy and benzyloxy;

R8 and R9 are the same or different and each independently selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C1-C6)alkyl, (C6-C10)aryl, methoxy, ethoxy, linear or branched (C1-C6)alkoxy, (C6-C10)aryloxy, -NHCO(C1-C6)alkyl, -NHCO-perfluoro(C1-C6)alkyl, -SO2N((C1-C6)alkyl)2 and -NO2; or
R8 and R9 taken together with the carbon atom to which they are attached to form a (C3-C7)cycloalkyl ring;
each R10 is independently selected from the group consisting of hydrogen, methyl, ethyl and linear or branched (C1-C6)alkyl; 
Ar2 is selected from the group consisting of substituted or unsubstituted phenyl, substituted or unsubstituted biphenyl and substituted or unsubstituted naphthyl;
wherein said substituents are selected from the group consisting of methyl, ethyl, iso-propyl, tert-butyl and phenyl; and


Weitekamp teaches a photosensitive composition (abstract) that contains a photoacid generator (0004), a monomer having the following structure:

    PNG
    media_image7.png
    95
    188
    media_image7.png
    Greyscale

(0089) wherein

    PNG
    media_image8.png
    311
    283
    media_image8.png
    Greyscale

(0089), and a catalyst having the following structure:

    PNG
    media_image9.png
    109
    147
    media_image9.png
    Greyscale

(0123 and 0216 example 7) wherein

    PNG
    media_image10.png
    215
    283
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    115
    284
    media_image11.png
    Greyscale

(0114-0121 and 0216 example 7).  However, Weitekamp does not teach or fairly suggest the claimed two component composition wherein the composition is a two part composition and wherein the latent organo-ruthenium carbide catalyst is of the claimed formula (III).

Mizuki teaches a polymerizable composition (title) that contains a cycloolefin monomer, a metathesis catalyst, and a radical generator (0010) wherein the cycloolefin monomer that includes tetracyclododecene (0012).  However, Weitekamp does not teach or fairly suggest the claimed two component composition wherein the composition is a two part composition and wherein the latent organo-ruthenium carbide catalyst is of the claimed formula (III).

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763